      Case 1:16-cv-00080-DMT-CRH Document 219 Filed 07/10/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Eric Burruss, Dustin Rook, Justin Heath,  )
Christopher Zachary, and all others similarly
                                          )
situated under 29 USC § 216(b),           )     ORDER SCHEDULING
                                          )     SETTLEMENT CONFERENCE
            Plaintiffs,                   )
                                          )
       v.                                 )
Wyoming Casing Services, Inc. and Steve   )     Case No. 1:16-cv-080
Halvorson,                                )
                                          )
            Defendants.                   )
______________________________________________________________________________

        IT IS ORDERED:

        A settlement conference will be held before the magistrate judge on July 17, 2020 at 9:00

a.m. at the U.S. Courthouse located in Bismarck, North Dakota (courtroom #2).

        The conference shall be attended by all parties, together with trial counsel for each party.

An insured party need not attend unless the settlement decision will be made in part by the insured.

When the settlement decision will be made in whole or in part by an insurer, the insurer shall send

a representative. The persons attending shall be vested with the necessary settlement authority. If

a party or representative is unable to appear in person, they are to be available by video or telephone.

Any relief from these requirements must be obtained in advance. Failure to produce the appropriate

person(s) at the conference (in person, via video, or via telephone) may result in an award of costs

and attorney fees incurred by the other parties in connection with the conference and/or other

sanctions against the noncomplying party and/or counsel.




                                             Page 1 of 2
      Case 1:16-cv-00080-DMT-CRH Document 219 Filed 07/10/20 Page 2 of 2



       Each party shall submit a confidential settlement statement to the Court by the close of

business on July 15, 2020. The settlement statement shall not become a part of the file of the case,

but shall be for the exclusive use of the Court in preparing for and conducting the settlement

conference.

       The settlement statement shall contain a specific recitation of the facts, a discussion of the

strengths and weaknesses of the case, the parties' positions on settlement, including a present

settlement proposal, and a report on settlement efforts to date. If not already part of the court file,

copies of any critical agreements, business records, photographs or other documents or exhibits shall

be attached to the settlement statement. The settlement statement should not be lengthy, but should

contain enough information to be useful to the Court in analyzing the factual and legal issues in the

case. The parties are directed to be candid in their statements.

       The parties shall email their settlement statement to chambers at ndd_J-

Hochhalter@ndd.uscourts.gov, The settlement statement shall not be filed with the Clerk's office.

Copies of the settlement statement shall not be provided to the other parties in the case.

       Counsel are directed to confer with their clients in advance of the conference to explore the

parties’ settlement positions, and the parties are encouraged to exchange settlement proposals prior

to the conference. These steps will enable the conference to progress more expeditiously.

     Dated this 10th day of July, 2020.

                                               /s/ Clare R. Hochhalter
                                               Clare R. Hochhalter, Magistrate Judge
                                               United States District Court



                                             Page 2 of 2
